Citation Nr: 0927872	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 
1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was 
incurred in active military service.  38 U.S.C.A. §§ 1110 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for a psychiatric 
disorder as the Board is taking action favorable to the 
Veteran by granting service connection for a psychiatric 
disorder.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records show that in November 
1964, he reported being "desperately unhappy with his 
present job and has gone so far as to attempt to re-enlist in 
another [Military Occupational Specialty]."  The impression 
was somnolence, etiology unclear.  An August 1969 service 
medical examination report gave a diagnosis of character and 
behavior disorder.  On a December 1971 report of medical 
history, the Veteran indicated that he had, or had previously 
had, depression or excessive worry.  A December 1971 mental 
status evaluation stated that on mental status examination, 
the Veteran's mood was depressed.

After separation from military service, a March 2005 VA 
outpatient psychiatric report stated that the Veteran 
complained of depression.  The Veteran reported experiencing 
traumatic events while serving in Vietnam as a medic and a 
"water boy."  These events included being exposed to 
wounded people with missing legs and arms, as well as bullet 
wounds to the head and torso, and "bodies practically 
destroyed by shrapnel."  After a mental status examination, 
the Axis I diagnoses were chronic PTSD and depression.  The 
report stated that the DSM-IV diagnostic criteria were used 
for the evaluation of PTSD.

While the medical evidence of record shows that the Veteran 
has a current diagnosis of PTSD that has been related to an 
in-service stressor, the Veteran's PTSD claim has been denied 
on the basis that there was no objective evidence that 
established that the Veteran "engaged in combat with the 
enemy" and there was insufficient evidence to corroborate his 
claimed stressors.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 
(2000).  In this case, the Veteran's main stressor is not 
related to combat and is instead focused on the treatment of 
wounded soldiers.  In an April 2005 statement, the Veteran 
reported that he "worked in [the] 616th Clearing Co[mpany].  
I worked with wounded Veterans throughout my tour in Vietnam.  
I was taken from the caring of wounded, when it became to[o] 
much for me to see the injur[ed] troops.  I was assigned 
other duties for just 2 months before I left Vietnam."  In a 
November 2005 statement, the Veteran reported that

[t]he unit I was assigned to in Vietnam 
was [the] 616[th] [C]learing [C]ompany 
for stabi[li]zation and further transfer 
of service personnel.  I treated and had 
personal dealing[s] with the service 
personnel in the unit.  I would treat the 
personnel coming for the 93[rd] 
Sur[gi]cal Hospital for further transfer.  
Some of these personnel would expire 
after I had treated them.  Some of the 
personnel you would make a bond with and 
then have to bag and tag to be 
transferred to the graves registration 
unit. . . . Having a person die after you 
do all you can to help [e]nsure the[ir] 
survival, has lasting effects on you.

In a July 2006 appeal to the Board, the Veteran stated that 
he 

was assigned to a clearing company in 
Vietnam.  I was required to care for 
wounded Veterans coming from combat.  I 
would also develo[p] close bonds with 
these Veterans.  Some I was lucky 
enoug[h] to see leave for other hospitals 
outside Vietnam.  Others I was not so 
lucky to see pass and I would have to 
take the body to grave registration.

The Veteran's service personnel records show that he served 
in the 616th Medical Company (Clearing) in Vietnam from May 
1966 to May 1967.  During that time, his principal duty was 
listed as Dispensary Assistant.  Prior to Vietnam, the 
Veteran's principal duty was listed as Medical Corpsman.  
After Vietnam, the Veteran's principal duties were listed as 
Ward Specialist, Ambulance Driver, and Medical Specialist.  
After service in Vietnam, the Veteran served in the Hospital 
Detachment of the U.S. Army Hospital at Fort Campbell, 
Kentucky, the 606th Medical Company (Ambulance), and the 56th 
General Hospital.

The conditions of the Veteran's service are consistent with 
his claimed stressors.  The Veteran's service personnel 
records clearly show that his duties throughout his entire 
period of service involve care and treatment of injured and 
hospitalized soldiers.  During the Veteran's period of 
service in Vietnam, he was assigned to the 616th Medical 
Company (Clearing).  The Board takes judicial notice that the 
specific purpose of Medical Clearing Companies is to provide 
stabilization treatment and triage for injured soldiers, 
before sending them to hospitals for longer-term treatment.  
It is therefore inherently unbelievable that a soldier who 
was assigned to a Medical Clearing Company in Vietnam with a 
medically-related Military Occupational Specialty would not 
be exposed to numerous wounded soldiers, some of whom would 
certainly have passed away before they could be transferred 
to a permanent hospital.  Indeed, the only way the Veteran 
would not have been exposed to such events was if he was 
absent from his unit or otherwise negligent in his duty.  
There is no evidence of record that the Veteran was ever 
absent from his unit or otherwise not performing his duty at 
any point during his period of service with the 616th Medical 
Company (Clearing) in Vietnam.  Indeed, a December 1971 
personnel record specifically stated that during the 
Veteran's period of service in Vietnam, his conduct and 
efficiency ratings were both "Excellent."  Accordingly, the 
Veteran's service personnel records qualify as credible 
supporting evidence that the Veteran's claimed in-service 
stressors occurred.  As such, the Board finds that the 
Veteran has a current diagnosis of PTSD that is associated 
with a reported stressor which has been verified to have 
occurred during his period of active military service.  See 
38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's PTSD is related to active 
military service and therefore, service connection for a 
psychiatric disorder, to include PTSD and depression, is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
posttraumatic stress disorder and depression, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


